EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 10, 2006, by
and between VIVUS, Inc., a Delaware corporation (the “Company”), and the
investors named on Exhibit A hereto (each on “Investor” and collectively the
“Investors”).

 

WITNESSETH

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its Common Stock, $0.001 value (“Common Stock”);

 

WHEREAS, the Company is offering for sale shares of Common Stock (the “Offered
Shares”) pursuant to the Registration Statement; and

 

WHEREAS, each Investor desires to purchase from the Company Offered Shares on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             DEFINITIONS. AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
MEANINGS INDICATED:

 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Prospectus” shall mean the prospectus forming a part of the Registration
Statement and the prospectus supplement relating to the Offered Shares in the
form first filed pursuant to Rule 424(b) under the Securities Act, as amended
(the “Securities Act”), as further amended or supplemented at the relevant time,
and shall include all information and documents incorporated by reference in
such prospectus.

 

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-121519), including a prospectus, relating to the offer and sale of
certain of the Company’s Common Stock, which was declared effective by the
Commission on January 7, 2005. References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein as of such date.

 

--------------------------------------------------------------------------------


 


2.             PURCHASE OF COMMON STOCK. SUBJECT AND PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY AGREES THAT IT WILL ISSUE
AND SELL TO THE INVESTOR AND THE INVESTOR AGREES THAT IT WILL PURCHASE FROM THE
COMPANY THE NUMBER OF OFFERED SHARES SET FORTH ON SCHEDULE I ATTACHED HERETO
(THE “INVESTOR SHARES”). THE AGGREGATE PURCHASE PRICE FOR THE INVESTOR SHARES
(THE “AGGREGATE PURCHASE PRICE”) AND THE PURCHASE PRICE PER INVESTOR SHARE IS
SET FORTH ON SCHEDULE I HERETO. THE CLOSING OF THE PURCHASE AND SALE OF THE
INVESTOR SHARES WILL BE ON THE DATE AND AT THE TIME SET FORTH ON SCHEDULE I
HERETO, OR SUCH OTHER DATE OR TIME AS THE PARTIES MAY AGREE UPON IN WRITING (THE
“CLOSING”).


 


3.             DELIVERIES AT CLOSING.


 


(A)           DELIVERIES BY THE INVESTOR. AT THE CLOSING, EACH INVESTOR SHALL
DELIVER TO THE COMPANY THE AGGREGATE PURCHASE PRICE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY AS SET FORTH
ON SCHEDULE I HERETO, WHICH FUNDS WILL BE DELIVERED TO THE COMPANY IN
CONSIDERATION OF THE INVESTOR SHARES ISSUED AT THE CLOSING.


 


(B)           DELIVERIES BY THE COMPANY. AT THE CLOSING, THE COMPANY SHALL
DELIVER TO EACH INVESTOR THE INVESTOR SHARES THROUGH THE DEPOSITORY TRUST
COMPANY DWAC SYSTEM TO THE ACCOUNT THAT THE INVESTOR HAS SPECIFIED IN WRITING TO
THE COMPANY.


 


4.             REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.


 


(A)           INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS. EACH INVESTOR
REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


 


(1)           INVESTOR HAS RECEIVED AND REVIEWED COPIES OF THE REGISTRATION
STATEMENT AND THE PROSPECTUS, INCLUDING ALL DOCUMENTS AND INFORMATION
INCORPORATED BY REFERENCE THEREIN AND AMENDMENTS THERETO, AND UNDERSTANDS THAT
NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY
REPRESENTATIONS THAT WERE NOT CONTAINED IN THE REGISTRATION STATEMENT AND THE
PROSPECTUS, AND INVESTOR HAS NOT RELIED ON ANY SUCH OTHER INFORMATION OR
REPRESENTATIONS IN MAKING A DECISION TO PURCHASE THE INVESTOR SHARES. INVESTOR
HEREBY CONSENTS TO RECEIVING DELIVERY OF THE REGISTRATION STATEMENT AND THE
PROSPECTUS, INCLUDING ALL DOCUMENTS AND INFORMATION INCORPORATED BY REFERENCE
THEREIN AND AMENDMENTS THERETO, BY ELECTRONIC MAIL. INVESTOR UNDERSTANDS THAT AN
INVESTMENT IN THE COMPANY INVOLVES A HIGH DEGREE OF RISK FOR THE REASONS, AMONG
OTHERS, SET FORTH UNDER THE CAPTIONS “RISK FACTORS” IN THE PROSPECTUS.


 


(2)           INVESTOR ACKNOWLEDGES THAT IT HAS SOLE RESPONSIBILITY FOR ITS OWN
DUE DILIGENCE INVESTIGATION AND ITS OWN INVESTMENT DECISION, AND THAT IN
CONNECTION WITH ITS INVESTIGATION OF THE ACCURACY OF THE INFORMATION CONTAINED
OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS
AND ITS INVESTMENT DECISION, INVESTOR HAS NOT RELIED ON ANY REPRESENTATION OR
INFORMATION NOT SET FORTH IN THIS AGREEMENT, THE REGISTRATION STATEMENT OR THE
PROSPECTUS, OR ANY PERSON AFFILIATED WITH THE COMPANY OR ON THE FACT THAT ANY
OTHER PERSON HAS DECIDED TO INVEST IN THE OFFERED SHARES.


 


(3)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY INVESTOR AND THE
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION BY INVESTOR OF THE
TRANSACTIONS CONTEMPLATED

 

2

--------------------------------------------------------------------------------


 


HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY (CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY IN THE CASE OF A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY) ACTION OF INVESTOR, AND THIS AGREEMENT, WHEN DULY EXECUTED AND
DELIVERED BY INVESTOR, WILL CONSTITUTE A VALID AND LEGALLY BINDING INSTRUMENT,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST INVESTOR, EXCEPT AS ENFORCEMENT
HEREOF MAY BE LIMITED BY THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS OR COURT DECISIONS AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT HEREOF IS SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).


 


(4)           NO STATE, FEDERAL OR FOREIGN REGULATORY APPROVALS, PERMITS,
LICENSES OR CONSENTS OR OTHER CONTRACTUAL OR LEGAL OBLIGATIONS ARE REQUIRED FOR
INVESTOR TO ENTER INTO THIS AGREEMENT OR PURCHASE THE INVESTOR SHARES.


 


(B)           COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS. THE COMPANY
HEREBY REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


 


(1)           THE COMPANY HAS BEEN DULY INCORPORATED AND HAS A VALID EXISTENCE
AND THE AUTHORIZATION TO TRANSACT BUSINESS AS A CORPORATION UNDER THE LAWS OF
THE STATE OF DELAWARE, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE PROSPECTUS, AND HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN
GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTIES OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION,
EXCEPT FOR SUCH JURISDICTIONS WHEREIN THE FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”); AND
EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS VALIDLY
EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION, WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS DESCRIBED IN THE PROSPECTUS, AND HAS BEEN DULY QUALIFIED
AS A FOREIGN CORPORATION FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES
OR CONDUCTS ANY BUSINESS SO AS TO REQUIRE SUCH QUALIFICATION, EXCEPT FOR SUCH
JURISDICTIONS WHEREIN THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD
NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


(2)           EACH SUBSIDIARY OF THE COMPANY IS DULY INCORPORATED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION, HAS ALL CORPORATE POWERS AND ALL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, PERMITS, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED, IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS NECESSARY. ALL
SUBSIDIARIES AND THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION ARE IDENTIFIED
ON SCHEDULE II HERETO. EXCEPT AS DISCLOSED IN SCHEDULE II, ALL OF THE
OUTSTANDING CAPITAL STOCK OR OTHER VOTING SECURITIES OF EACH SUBSIDIARY IS OWNED
BY THE COMPANY, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ANY LIEN AND FREE OF
ANY OTHER LIMITATION OR RESTRICTION (INCLUDING ANY RESTRICTION ON THE RIGHT TO
VOTE, SELL OR OTHERWISE DISPOSE OF SUCH CAPITAL STOCK OR OTHER VOTING
SECURITIES). THERE ARE NO OUTSTANDING (I) SECURITIES OF THE COMPANY OR ANY OF
THE SUBSIDIARIES OF THE COMPANY WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES OF CAPITAL STOCK OR VOTING SECURITIES OF ANY SUBSIDIARY OF THE COMPANY OR
(II) OPTIONS OR OTHER RIGHTS TO ACQUIRE FROM THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY, OR OTHER OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY

 

3

--------------------------------------------------------------------------------


 


OF THE COMPANY TO ISSUE, ANY CAPITAL STOCK, VOTING SECURITIES OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR CAPITAL STOCK OR VOTING SECURITIES OF ANY
SUBSIDIARY OF THE COMPANY (COLLECTIVELY, THE “SUBSIDIARY SECURITIES”). THERE ARE
NO OUTSTANDING OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO
REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY OUTSTANDING SUBSIDIARY SECURITIES.


 


(3)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE WITHIN
THE CORPORATE POWERS OF THE COMPANY AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY AND THIS AGREEMENT, WHEN
DULY EXECUTED AND DELIVERED BY THE PARTIES HERETO, WILL CONSTITUTE A VALID AND
LEGALLY BINDING INSTRUMENT OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEMENT HEREOF MAY BE LIMITED BY THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAWS OR COURT
DECISIONS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS
ENFORCEMENT HEREOF IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(4)           THE INVESTOR SHARES HAVE BEEN DULY AUTHORIZED BY THE COMPANY, AND
WHEN ISSUED AND DELIVERED BY THE COMPANY AGAINST PAYMENT THEREFOR AS
CONTEMPLATED BY THIS AGREEMENT, THE INVESTOR SHARES WILL BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND WILL CONFORM TO THE DESCRIPTION OF THE COMMON
STOCK CONTAINED IN THE PROSPECTUS.


 


(5)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT, AND THE
COMPLIANCE BY THE COMPANY WITH THE TERMS HEREOF WILL NOT, (I) VIOLATE THE
CERTIFICATE OF INCORPORATION (AS AMENDED TO DATE) OF THE COMPANY OR THE BY-LAWS
(AS AMENDED TO DATE) OF THE COMPANY, (II) RESULT IN A BREACH OR VIOLATION OF ANY
OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THEIR PROPERTIES OR
ASSETS ARE SUBJECT, OR (III) RESULT IN A VIOLATION OF, OR FAILURE TO BE IN
COMPLIANCE WITH, ANY APPLICABLE STATUTE OR ANY ORDER, JUDGMENT, DECREE, RULE OR
REGULATION OF ANY COURT OR GOVERNMENTAL, REGULATORY OR SELF-REGULATORY AGENCY OR
BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR PROPERTIES OR ASSETS, EXCEPT WHERE SUCH BREACH, VIOLATION, DEFAULT OR THE
FAILURE TO BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO ISSUE
AND SELL THE INVESTOR SHARES; AND NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY SUCH COURT OR GOVERNMENTAL,
REGULATORY OR SELF-REGULATORY AGENCY OR BODY IS REQUIRED FOR THE VALID
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT OR THE ISSUANCE OF THE INVESTOR SHARES, EXCEPT FOR SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FILINGS OR QUALIFICATIONS AS MAY BE
REQUIRED UNDER THE SECURITIES ACT OR STATE SECURITIES OR “BLUE SKY” LAWS OR HAVE
BEEN OR WILL BE OBTAINED OR MADE IN CONNECTION WITH THE LISTING OF THE INVESTOR
SHARES ON THE NASDAQ NATIONAL MARKET.


 


(6)           THE COMPANY MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3 UNDER
THE SECURITIES ACT FOR THE PRIMARY ISSUANCE OF SECURITIES. THE REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION AND AT THE TIME IT
BECAME EFFECTIVE, AND AS OF THE DATE HEREOF, THE REGISTRATION STATEMENT COMPLIED
AND COMPLIES WITH RULE 415 UNDER THE SECURITIES ACT. NO STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT HAS BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE HAS BEEN INITIATED OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED BY THE COMMISSION.

 

4

--------------------------------------------------------------------------------


 


ON THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, THE REGISTRATION STATEMENT
COMPLIED, ON THE DATE OF THE PROSPECTUS, THE PROSPECTUS WILL COMPLY, AND AT THE
DATE OF THE CLOSING, THE REGISTRATION STATEMENT AND THE PROSPECTUS WILL COMPLY,
IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF THE SECURITIES ACT
AND THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER; ON THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, THE REGISTRATION STATEMENT DID
NOT, ON THE DATE OF THE PROSPECTUS, THE PROSPECTUS DID NOT, AND AT THE DATE OF
THE CLOSING, THE REGISTRATION STATEMENT, THE PROSPECTUS AND OTHER INFORMATION
PROVIDED IN WRITING TO THE INVESTORS, WHEN READY TOGETHER, WILL NOT, CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE (WITH RESPECT TO THE
PROSPECTUS), NOT MISLEADING; AND WHEN FILED WITH THE COMMISSION, THE DOCUMENTS
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS,
TAKEN AS A WHOLE, COMPLIED OR WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), AND THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION
THEREUNDER. THERE IS NO MATERIAL DOCUMENT OF A CHARACTER REQUIRED TO BE
DESCRIBED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS AN
EXHIBIT TO THE REGISTRATION STATEMENT THAT IS NOT DESCRIBED OR FILED AS
REQUIRED.


 


(7)           THE CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL SCHEDULES OF
THE COMPANY INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT
AND THE PROSPECTUS HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (EXCEPT, WITH RESPECT TO THE UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS, FOR THE FOOTNOTES AND SUBJECT TO CUSTOMARY AUDIT
ADJUSTMENTS) APPLIED ON A CONSISTENT BASIS, ARE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE BOOKS AND RECORDS OF THE COMPANY, AND ACCURATELY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS
AND CASH FLOW OF THE COMPANY AND ITS SUBSIDIARIES AS OF AND FOR THE PERIODS
COVERED THEREBY.


 


(8)           THERE ARE NO MATERIAL LIABILITIES OF THE COMPANY OR ANY SUBSIDIARY
OF THE COMPANY OF ANY KIND WHATSOEVER, WHETHER ACCRUED, CONTINGENT, ABSOLUTE,
DETERMINED, DETERMINABLE OR OTHERWISE, AND THERE IS NO EXISTING CONDITION,
SITUATION OR SET OF CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN SUCH A LIABILITY, OTHER THAN LIABILITIES DISCLOSED IN THE CONSOLIDATED
FINANCIAL STATEMENTS AND FINANCIAL SCHEDULES OF THE COMPANY, AND OTHER
UNDISCLOSED LIABILITIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT
MATERIAL TO THE COMPANY AND ANY OF ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(9)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS SUSTAINED
SINCE THE RESPECTIVE DATES OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED
IN THE REGISTRATION STATEMENT AND PROSPECTUS ANY MATERIAL LOSS OR INTERFERENCE
WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT
COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION,
ORDER OR DECREE, OTHERWISE THAN AS DISCLOSED IN OR CONTEMPLATED BY THE
REGISTRATION STATEMENT AND PROSPECTUS; AND, SINCE THE RESPECTIVE DATES AS OF
WHICH INFORMATION IS GIVEN IN THE REGISTRATION STATEMENT AND PROSPECTUS, THERE
HAS NOT BEEN ANY MATERIAL CHANGE IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, THE COMPANY AND ITS SUBSIDIARIES HAVE NOT
INCURRED ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT, NOR
ENTERED INTO ANY MATERIAL TRANSACTIONS NOT IN THE ORDINARY COURSE OF BUSINESS
AND THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN OR AFFECTING THE GENERAL
AFFAIRS, MANAGEMENT, FINANCIAL POSITION, STOCKHOLDERS’ EQUITY OR RESULTS OF

 

5

--------------------------------------------------------------------------------


 


OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES CONSIDERED AS A WHOLE, OTHERWISE
THAN AS DISCLOSED IN OR CONTEMPLATED BY THE REGISTRATION STATEMENT AND
PROSPECTUS.


 


(10)         OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THERE ARE NO LEGAL,
GOVERNMENTAL OR REGULATORY PROCEEDINGS PENDING TO WHICH THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY MATERIAL PROPERTY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS THE SUBJECT WHICH, TAKING INTO ACCOUNT THE LIKELIHOOD
OF THE OUTCOME, THE DAMAGES OR OTHER RELIEF SOUGHT AND OTHER RELEVANT FACTORS,
WOULD INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO ISSUE AND SELL
THE INVESTOR SHARES; TO THE BEST OF THE COMPANY’S KNOWLEDGE, NO SUCH PROCEEDINGS
ARE THREATENED OR CONTEMPLATED BY GOVERNMENTAL OR REGULATORY AUTHORITIES OR
THREATENED BY OTHERS.


 


(11)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE TO ALL THE REAL PROPERTY AND OWNS ALL OTHER PROPERTIES AND ASSETS,
REFLECTED AS OWNED IN THE FINANCIAL STATEMENTS INCLUDED IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS, SUBJECT TO NO LIEN, MORTGAGE, PLEDGE, CHARGE OR
ENCUMBRANCE OF ANY KIND EXCEPT THOSE, IF ANY, REFLECTED IN SUCH FINANCIAL
STATEMENTS OR WHICH ARE NOT MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN
AS A WHOLE. THE COMPANY AND EACH OF ITS SUBSIDIARIES HOLD THEIR RESPECTIVE
LEASED REAL AND PERSONAL PROPERTIES UNDER VALID AND BINDING LEASES, EXCEPT WHERE
THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


(12)         THE COMPANY HAS FILED ALL NECESSARY FEDERAL AND STATE INCOME AND
FRANCHISE TAX RETURNS AND HAS PAID ALL TAXES SHOWN AS DUE THEREON OR HAS FILED
ALL NECESSARY EXTENSIONS, AND THERE IS NO TAX DEFICIENCY THAT HAS BEEN, OR TO
THE KNOWLEDGE OF THE COMPANY MIGHT BE, ASSERTED AGAINST THE COMPANY OR ANY OF
ITS PROPERTIES OR ASSETS THAT WOULD IN THE AGGREGATE OR INDIVIDUALLY REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT.


 


(13)         THERE ARE NO HOLDERS OF SECURITIES OF THE COMPANY HAVING PREEMPTIVE
RIGHTS TO PURCHASE COMMON STOCK. THERE ARE NO HOLDERS OR BENEFICIAL OWNERS OF
SECURITIES OF THE COMPANY HAVING RIGHTS TO REGISTRATION THEREOF WHOSE SECURITIES
HAVE NOT BEEN PREVIOUSLY REGISTERED OR WHO HAVE NOT WAIVED SUCH RIGHTS WITH
RESPECT TO THE REGISTRATION OF THE COMPANY’S SECURITIES ON THE REGISTRATION
STATEMENT, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH WAIVER WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(14)         THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE ANY ACTION THAT
CONSTITUTES OR IS DESIGNED TO CAUSE OR RESULT, OR WHICH MIGHT REASONABLY BE
EXPECTED TO CAUSE OR RESULT, UNDER THE EXCHANGE ACT OR OTHERWISE, IN
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO
FACILITATE THE SALE OR RESALE OF THE OFFERED SHARES.


 


(15)         OTHER THAN AS DISCLOSED IN THE PROSPECTUS, THE COMPANY TOGETHER
WITH ITS SUBSIDIARIES OWNS AND POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND
TO, OR, TO THE COMPANY’S KNOWLEDGE, HAS DULY LICENSED FROM THIRD PARTIES, ALL
PATENTS, PATENT RIGHTS, TRADE SECRETS, INVENTIONS, KNOW-HOW, TRADEMARKS, TRADE
NAMES, COPYRIGHTS, SERVICE MARKS AND OTHER PROPRIETARY RIGHTS (“INTELLECTUAL
PROPERTY”) MATERIAL TO THE BUSINESS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES
TAKEN AS A WHOLE AS CURRENTLY CONDUCTED AND AS DESCRIBED IN THE PROSPECTUS. TO
THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT, THERE IS NO

 

6

--------------------------------------------------------------------------------


 


INFRINGEMENT OR OTHER VIOLATION BY THIRD PARTIES OF ANY OF THE INTELLECTUAL
PROPERTY OF THE COMPANY. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF INFRINGEMENT OR MISAPPROPRIATION FROM ANY THIRD PARTY
THAT HAS NOT BEEN RESOLVED OR DISPOSED OF AND, TO THE COMPANY’S KNOWLEDGE,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS INFRINGED OR MISAPPROPRIATED
THE INTELLECTUAL PROPERTY OF ANY THIRD PARTY, WHICH INFRINGEMENT OR
MISAPPROPRIATION WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT. FURTHER, THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE AND EXCEPT
AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT,
THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY GOVERNMENTAL AUTHORITIES OR
OTHERS THAT THE COMPANY IS INFRINGING A PATENT, AND THERE IS NO PENDING OR, TO
THE COMPANY’S KNOWLEDGE AND EXCEPT AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT, THREATENED LEGAL OR ADMINISTRATIVE PROCEEDING
RELATING TO PATENTS AND PATENT APPLICATIONS OF THE COMPANY, OTHER THAN
PROCEEDINGS INITIATED BY THE COMPANY BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE PATENT OFFICES OF CERTAIN FOREIGN JURISDICTIONS WHICH
ARE IN THE ORDINARY COURSE OF PATENT PROSECUTION. TO THE COMPANY’S KNOWLEDGE,
THE PATENT APPLICATIONS OF THE COMPANY PRESENTLY ON FILE DISCLOSE PATENTABLE
SUBJECT MATTER, AND THE COMPANY IS NOT AWARE OF ANY INVENTORSHIP CHALLENGES, ANY
INTERFERENCE WHICH HAS BEEN DECLARED OR PROVOKED, OR ANY OTHER MATERIAL FACT
THAT (I) WOULD PRECLUDE THE ISSUANCE OF PATENTS WITH RESPECT TO SUCH
APPLICATIONS, OR (II) WOULD LEAD SUCH COUNSEL TO CONCLUDE THAT SUCH PATENTS,
WHEN ISSUED, WOULD NOT BE VALID AND ENFORCEABLE IN ACCORDANCE WITH APPLICABLE
REGULATIONS.


 


(16)         THE CONDUCT OF THE BUSINESS OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS IN COMPLIANCE IN ALL RESPECTS WITH APPLICABLE LAWS, RULES AND
REGULATIONS OF GOVERNMENTAL AND REGULATORY BODIES, EXCEPT WHERE THE FAILURE TO
BE IN COMPLIANCE WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL
ADVERSE EFFECT.


 


(17)         THE COMPANY IS NOT, AND DOES NOT INTEND TO CONDUCT ITS BUSINESS IN
A MANNER IN WHICH IT WOULD BECOME, AN “INVESTMENT COMPANY” AS DEFINED IN
SECTION 3(A) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(18)         ALL OFFERS AND SALES OF THE COMPANY’S CAPITAL STOCK PRIOR TO THE
DATE HEREOF WERE AT ALL RELEVANT TIMES REGISTERED PURSUANT TO THE SECURITIES ACT
OR EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND WERE DULY
REGISTERED WITH OR THE SUBJECT OF AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, EXCEPT WHERE
THE FAILURE TO DO SO WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(19)         THE COMPANY HAS FILED WITH THE NASDAQ NATIONAL MARKET A
NOTIFICATION OF LISTING OF ADDITIONAL SHARES WITH RESPECT TO THE INVESTOR SHARES
WITHIN THE TIME PERIOD REQUIRED BY THE RULES OF THE NASDAQ NATIONAL MARKET.


 


(20)         TO THE EXTENT THAT THE COMPANY OR ANY OTHER PERSON ACTING ON ITS
BEHALF HAS PROVIDED THE INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION
THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL, NON-PUBLIC INFORMATION, ANY SUCH
MATERIAL, NON-PUBLIC INFORMATION WILL BE DISCLOSED BY THE COMPANY WITHIN 48
HOURS OF THE CLOSING.

 

7

--------------------------------------------------------------------------------


 


5.             CONDITIONS. THE OBLIGATION OF EACH INVESTOR TO PURCHASE AND
ACQUIRE THE INVESTOR SHARES HEREUNDER SHALL BE SUBJECT TO THE CONDITION THAT ALL
REPRESENTATIONS AND WARRANTIES AND OTHER STATEMENTS OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF AND ON EACH OF THE DATE OF THIS AGREEMENT AND THE DATE OF THE
CLOSING, THE CONDITION THAT THE COMPANY SHALL HAVE PERFORMED ALL OF ITS
OBLIGATIONS HEREUNDER THERETOFORE TO BE PERFORMED, AND THE FOLLOWING ADDITIONAL
CONDITIONS:


 


(A)           THE PROSPECTUS SHALL HAVE BEEN FILED WITH THE COMMISSION PURSUANT
TO RULE 424(B) UNDER THE SECURITIES ACT WITHIN THE APPLICABLE TIME PERIOD
PRESCRIBED FOR SUCH FILING, NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR ANY PART THEREOF SHALL HAVE BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE SHALL HAVE BEEN INITIATED OR THREATENED BY THE
COMMISSION, AND THE INVESTOR SHALL HAVE RECEIVED THE PROSPECTUS IN ACCORDANCE
WITH THE FEDERAL SECURITIES LAWS.


 


6.             MISCELLANEOUS.

 


(A)           FEES AND EXPENSES. EACH OF THE PARTIES HERETO SHALL BE RESPONSIBLE
FOR THEIR OWN EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(B)           BINDING AGREEMENT; ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING
UPON, AND SHALL INURE SOLELY TO THE BENEFIT OF, EACH OF THE PARTIES HERETO, AND
EACH OF THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
PERMITTED ASSIGNS, AND NO OTHER PERSON SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR
BY VIRTUE OF THIS AGREEMENT. THE INVESTORS MAY NOT ASSIGN ANY OF THESE RIGHTS OR
OBLIGATIONS HEREUNDER TO ANY OTHER PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


(C)           ENTIRE AGREEMENT. THIS AGREEMENT, INCLUDING EXHIBIT A AND
SCHEDULE I HERETO, CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY BY
WRITTEN EXECUTION BY BOTH PARTIES. UPON EXECUTION BY THE COMPANY AND THE
INVESTORS, THIS AGREEMENT SHALL BE BINDING ON EACH OF THE PARTIES HERETO.


 


(D)           CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.
FURTHERMORE, THE INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL OR STATE COURTS LOCATED IN THE STATE OF CALIFORNIA IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE COMPANY AND THE INVESTOR (AND, TO THE EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS AND THEIR EQUITY HOLDERS AND CREDITORS)
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)           NOTICES. ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATION
HEREUNDER SHALL BE IN WRITING, SHALL BE MAILED BY FIRST CLASS REGISTERED OR
CERTIFIED MAIL, OR NATIONALLY RECOGNIZED

 

8

--------------------------------------------------------------------------------


 


OVERNIGHT EXPRESS COURIER POSTAGE PREPAID, AND SHALL BE DEEMED GIVEN WHEN SO
MAILED AND SHALL BE DELIVERED AS ADDRESSED AS FOLLOWS:


 

if to the Company, to:

 

VIVUS, Inc.
1172 Castro Street
Mountain View, CA 94040
Attn: Chief Financial Officer

 

with a copy mailed to:

 

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attn: Mark Reinstra, Esq.

 

or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 


(F)            COUNTERPARTS. THIS AGREEMENT MAYBE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE IN THE SAME AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

VIVUS, Inc.

 

 

 

 

 

By:

/s/ Timothy E. Morris

 

 

 

Name: Timothy E. Morris

 

 

Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Chilton Small Cap Partners, L.P.

By:

Chilton Investment Company, LLC, General Partner

 

 

By:

/s/ Norman B. Champ III

 

 

Name: Norman B. Champ III

 

Title: Executive Vice President

 

Address:

1266 East Main St., 7th Floor

 

 

Stamford, CT 06902

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Chilton New Era Partners, L.P.

By:

Chilton Investment Company, LLC, General Partner

 

 

By:

/s/ Norman B. Champ III

 

 

Name: Norman B. Champ III

 

Title: Executive Vice President

 

Address:

1266 East Main St., 7th Floor

 

 

Stamford, CT 06902

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Chilton New Era International, L.P,

By:

Chilton Investment Company, LLC, General Partner

 

 

By:

/s/ Norman B. Champ III

 

 

Name: Norman B. Champ III

 

Title: Executive Vice President

 

Address:

1266 East Main St., 7th Floor

 

 

Stamford, CT 06902

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Chilton Small Cap International, L.P.

By:

Chilton Investment Company, LLC, General Partner

 

 

By:

/s/ Norman B. Champ III

 

 

Name: Norman B. Champ III

 

Title: Executive Vice President

 

Address:

1266 East Main St., 7th Floor

 

 

Stamford, CT 06902

 

Telephone:

Facsimile:

Email Address:

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Caduceus Private Investments II, LP

 

By: OrbiMed Capital II LLC

 

Its: General Partner

 

 

By:

/s/ Eric A. Bittelman

 

 

Name: Eric A. Bittelman

 

Title: CFO, OrbiMed Capital GP II, LLC

 

Address:

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

Caduceus Private Investments II (QP), LP

 

By: OrbiMed Capital II LLC

 

Its: General Partner

 

 

By:

/s/ Eric A. Bittelman

 

 

Name: Eric A. Bittelman

 

Title: CFO, OrbiMed Capital GP II LLC

 

Address:

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date
first above written:

 

 

UBS Juniper Crossover Fund, L.L.C.

 

By: OrbiMed Advisors LLC,

Member of UBS Juniper Crossover Management, L.L.C.

 

Its: Managing Member

 

 

By:

/s/ Eric A. Bittelman

 

 

Name: Eric A. Bittelman

 

Title: CFO, OrbiMed Advisors, LLC

 

Address:

 

 

Telephone:

Facsimile:

Email Address:

 

Nominee (name in which Investor Shares are to be registered,
if different than name of Investor):

 

Address of Nominee:

 

 

Taxpayer ID. Number:

(if acquired in the name of a nominee, the taxpayer ID. number of such nominee)

 

Broker:

Broker Contact Name:

Broker Contact Telephone:

Broker Contact Facsimile:

Broker Contact E-mail Address:

 

DTC account number:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Investors

 

Caduceus Private Investments II, LP

c/o Merrill Lynch, Venture Services

600 California Street, 8th Floor

San Francisco, CA 94108

Attn: Thomas Hutson-Wiley

 

Caduceus Private Investments II (QP), LP

c/o Merrill Lynch, Venture Services

600 California Street, 8th Floor

San Francisco, CA 94108

Attn: Thomas Hutson-Wiley

 

UBS Juniper Crossover Fund, L.L.C.

c/o PFPC Trust 8800 Tinicum Blvd. 3rd Floor

Philadelphia, PA 19153

Attn: Eric Kessler

 

Chilton Small Cap Partners, L.P.

Chilton New Era Partners, L.P.

Chilton New Era International, L.P.

Chilton Small Cap International, L.P.

c/o Chilton Investment Company

1266 East Main St., 7th Floor

Stamford, CT  06902

Attention: James Steinthal

Managing Director & General Counsel Funds

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
Securities Purchase Agreement

 

Name of Investor

 

Aggregate Purchase Price

 

Number of Offered Shares to be
Purchased by Investor

 

 

 

 

 

 

 

Caduceus Private Investments II, LP

 

$

6,673,890.15

 

2,040,945

 

 

 

 

 

 

 

Caduceus Private Investments II (QP), LP

 

$

2,498,842.44

 

764,172

 

 

 

 

 

 

 

UBS Juniper Crossover Fund, L.L.C.

 

$

827,267.49

 

252,987

 

 

 

 

 

 

 

Chilton Small Cap Partners, L.P.

 

$

682,164.51

 

208,613

 

 

 

 

 

 

 

Chilton Small Cap International, L.P.

 

$

817,836.81

 

250,103

 

 

 

 

 

 

 

Chilton New Era Partners, L.P.

 

$

249,157.65

 

76,195

 

 

 

 

 

 

 

Chilton New Era International, L.P.

 

$

250,841.70

 

76,710

 

 

 

 

 

 

 

TOTAL

 

$

12,000,000.75

 

3,669,725

 

 

 

Purchase Price Per Share of Common Stock

$

3.27

 

Date and Time of Closing:  May 10, 2006 at 9:00 a.m., Pacific Daylight Time

 

WIRE INSTRUCTIONS

 

Aggregate Purchase Price to be wired to:

Bank:

 

Bank of America – Branch 1493

Address:

 

530 Lytton Avenue, Palo Alto, CA 94301

Account Name:

 

VIVUS, Inc.

Account Number:

 

 

ABA Routing Number:

 

 

E-mail confirmation to:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to

Securities Purchase Agreement

 

List of Subsidiaries:

 

•                  VIVUS International Limited (Bermuda)

 

•                  VIVUS UK Limited (United Kingdom)

 

•                  VIVUS BV (Netherlands)

 

•                  VIVUS Real Estate, LLC (New Jersey)

 

--------------------------------------------------------------------------------